Title: From George Washington to Brigadier General James Potter, 21 October 1777
From: Washington, George
To: Potter, James



Dr Sir
Head Qrs [Whitpain Township, Pa.] Octob. 21st 1777.

Owing to the rain last night & the probability, that it might be of long continuance, the Detachment I wrote you about was prevented marching. One is now in motion for the same purpose. I wish you to obtain the best information you possibly can respecting the Convoy that went to Chester and to find out Whether it has returned. That the object we have in view may be facilitated and the Detachment not be liable to be intercepted, you will have all the Roads leading over Schuylkill properly waylaid & secured, that the Enemy may not receive intelligence of their movement. The Road also to province Island should be attended to, lest they should get information by means of the Tories & disaffected through that Channel. I need not suggest the propriety of secrecy upon this occasion. You well know upon this much depends.
If from your Scouts or other authentic advices you find, that the Convoy has returned, you will immediately send to Genl McDougal who commands the Detachment, that he may not continue his march. He will pass Schuylkill at Reese App Edwards’ Ford or will be on the Road leading to it. Should the Convoy have not returned, some prudent, intelligent Officers from your Brigade should meet the General at the Ford, that he may know how & where to form a junction with you. It will also be proper to procure Two or three well affected Gentlemen or Farmers, acquainted with the Country to join him there for the purpose of conducting him by the necessary Routs. I am Dr Sir yr most Obedt sert

G. Washington


P.S. I received no Answer by the return of the Express by whom I wrote last Night—do acknowledge the Receipt of this or I shall be doubtfull about it’s delivery.

